  

Exhibit 10.2

 

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

 

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT dated as of May 17, 2016 (the
“Amendment”), is made by and between OWC Pharmaceutical Research Corp., a
Delaware corporation (the “Company”) and Kodiak Capital Group, LLC, a Delaware
limited liability company (the “Investor”).

 

RECITALS

 

A.Company and Investor entered into that certain Registration Rights Agreement
(the “RRA”) dated effective as of December 17, 2015 (the “RRA”). Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the RRA.

 

B.Company and Investor desire to amend the RRA as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party hereto, Investor and Company
hereby agree as follows:

 

1.The second and third WHEREAS clauses are hereby amended to read as follows:

 

WHEREAS, as a condition for the execution of the Purchase Agreement by the
Investor, the Company has agreed to issue to the Investor a note in the
principal amount equal to Thirty-Seven Thousand and Five Hundred Dollars $37,500
(the “Note”); and

 

WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws with respect to the EPA Securities and any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise (together with the EPA Securities, the “Registered Securities”).

 

2. Continuance of RRA; Binding Effect; Governing Law. All provisions of the RRA,
as amended hereby, shall remain in full force and effect and unchanged, except
as provided herein. If any provision of this Amendment conflicts with the RRA,
the provisions of this Amendment shall control. This Amendment is binding upon
and shall inure to the benefit of Company and Investor, and their respective
successors and permitted assigns. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

3. Counterparts. This Amendment may be executed in any number of counterparts
(including execution by facsimile or other electronic transmission) with the
same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same document.
Signature pages may be detached from the counterparts and attached to a single
copy of this consent to physically form one document.

 

[signature page follows immediately]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

OWC PHARMACEUTICAL RESEARCH CORP.   KODIAK CAPITAL GROUP, LLC         By: /s/
Mordechai Bignitz   By: /s/ Ryan Hodson  

Mordechai Bignitz

Chief Executive Officer

   

Ryan Hodson

Managing Member

 

 

 

 

